Citation Nr: 1725459	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-46 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thyroid nodular disease, status post thyroidectomy, claimed as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the Cleveland, Ohio RO.

In April 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  In June 2015, the Board remanded this case for further development.  


FINDING OF FACT

The Veteran's non-malignant thyroid nodular disease did not manifest during active service or for several decades thereafter, and the most probative evidence of record indicates that the condition is not causally related to his active service or any incident therein, including exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for thyroid nodular disease, to include as due to ionizing radiation, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with thyroid nodular disease since 2007 and asserts that the condition is the result of in-service exposure to hazardous levels of ionizing radiation he experienced during "Project Crested Ice," a plane crash response in Thule, Greenland, in 1968.  

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

Service connection generally may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

As noted above, the Veteran has been diagnosed with non-malignant thyroid nodular disease, a radiogenic disease for VA purposes, and has been found to have been exposed to ionizing radiation during service.  See 38 C.F.R. § 3.311; January 2013 Memorandum from the Department of the Air Force.  Presumptive service connection is not available in this case, as the Veteran has not been diagnosed with cancer and did not participate in any of the radiation risk activities as defined in the applicable regulation.  See 38 C.F.R. § 3.309(d).  However, service connection for a radiogenic disease can be established under 38 C.F.R. §§ 3.303(d) and 3.311.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An April 2001 Dose Evaluation Report on the 1968 Thule nuclear weapons accident found that radiation intakes were significant only for the most extreme scenario, which produced an estimated CEDE (committed effective dose equivalent) of 11.57 rem, about twice the annual occupational limit and that amount would not be expected to result in significant effects on health.  

A January 2013 memorandum from the Chief of Radiation Program Compliance in the United States Air Force Office of the Surgeon General found no external or internal radiation exposure data for the Veteran, although his participation in Project Crested Ice was confirmed.  The memorandum noted, however, that a May 2002 Air Force Surgeon General's report using modern modeling methods confirmed original conclusions that the exposure levels from that operation were not significant. 

In October 2014, the Veteran submitted a private opinion letter from his primary care doctor, A.M., M.D., urging reconsideration of VA's denial.  In relevant part, the doctor noted that strong evidence and multiple studies have found a link between radiation exposure and thyroid disease.  The doctor cited to a medical study showing a linear dose-response relationship in the prevalence of thyroid tumors 55 to 58 years following radiation exposure in atomic bomb survivors.  

Pursuant to required procedure, a radiation dose assessment was prepared by the office of the Under Secretary for Benefits (Director of Compensation Service).  See 38 C.F.R. § 3.311.  Based largely on a medical opinion from the office of the Under Secretary of Health, the Director of Compensation Service opined that there is no reasonable possibility that the Veteran's thyroid nodule resulted from radiation exposure in service.
In considering the issue, the Under Secretary of Health's office, (specifically the Director of VA's Environmental Health Program) after examining the Veteran's file, issued a memorandum that noted that while the Veteran is presumed to have been exposed to a CEDE of up to 11.57 (considered to be the upper bound), that this was not the dose to the Veteran's thyroid.  The physician noted that the CEDE represents the sum of all internal doses that are received by the whole body over a 50 year period following intake of radioactive material.  The memorandum clarified that as the weighing factor for the thyroid is .03 (3%) of the total CEDE, the dose of radiation to the Veteran's thyroid gland is at most .347 rem.  Citing a medical study, the memorandum noted that hypothyroidism in people under 30 years of age at the time of irradiation did show a dose-dependent excess; however, the physician emphasized that this appeared within 20 years of exposure and showed a relative risk of only 1.24 at a dose of 100 rem, and that the Veteran's exposure of .347 rem is less than .5% of this threshold.  

Based on a review of the evidence of record, the Board finds that service connection is not warranted for the Veteran's thyroid nodular disease.  The Board finds the most probative evidence of record concerning a link between the Veteran's thyroid condition and his in-service radiation exposure is the February 2017 memorandum from the Director of VA's Environmental Health Program, which is fully articulated, is based on a review of the Veteran's file and accounts for the findings in the 2001 report as well as the Veteran's specific circumstances from service.  Thus, the opinion is based on a fully informed of the pertinent factual premises (i.e., medical history) of the case.

By contrast, the October 2014 private opinion does not appear to have been based on a review of the Veteran's file and more importantly does not appear to be premised on any factual awareness of the specifics surrounding the Veteran's 1968 radiation exposure.  As noted in the February 2017 memorandum, the private physician's opinion does not address or account for the actual dosage of radiation that the Veteran incurred, nor does it explain how a dose at that level would be causative for thyroid disease.  The letter adequately supports the premise that there is an association between radiation and thyroid disease, but this relationship is already established and is part of the basis for applicable VA regulations.  Critically, there still must be an explanation of how the specific dosage that the Veteran incurred caused his current condition.

The file does not contain evidence or competent opinion showing that the dose estimate of record is incorrect, nor does it contain an alternative dose estimate.  Therefore, to be as probative as the February 2017 memorandum, the private opinion would need to address either why the dose estimate is wrong, or specifically how such a low dosage caused the Veteran's thyroid condition.  The opinion is lacking in this regard.

Moreover, the Veteran, as a lay person, lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of thyroid nodular disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his current thyroid disease to service, he is not considered medically qualified to address such a complex question.

Thus, while the Veteran and his physician attribute his thyroid condition to in-service radiation exposure, the Board affords more probative weight to the February 2017 memorandum from the Director of VA's Environmental Health Program, which is supported by the January 2013 memorandum showing that the exposure levels from the 1968 operation were not significant.  Evans v. West, 12 Vet. App. 22, 30 (1998)(The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so).  Thus, the Board does not find sufficient evidence of a nexus between the Veteran's in-service radiation exposure and his current thyroid condition.

The Veteran does not contend, and the evidence of record does not suggest, that this condition manifested during service, or is attributable to service aside from radiation exposure.   Therefore, the preponderance of the evidence is against a finding that the Veteran's current thyroid condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for thyroid nodular disease, status post thyroidectomy, is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


